DETAILED ACTION
This office action is a response to an application filed on 10/04/2018 in which Claims 1‐15 are pending for examination. The Non-Final Rejection sent on 11/29/2021 is withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2018 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement was considered by the examiner.

Specification
The title of the invention is not descriptive. For improved clarity the Office recommends to replace the title with the following: 
Sensor modules for applications with a handheld rangefinder instrument.

The abstract of the disclosure is objected to because of the informalities. For improved clarity and consistency, the Office recommends the following correction:
Line 4: A system for [[the]] handheld measurement of distances…

Drawings
Fig. 1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 11a has been used to designate both a laser transmission unit and a laser reception unit. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference sign 11b mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the informalities. For improved clarity and consistency, the Office recommends the following corrections:
Claim 1; Line 1: A sensor 
Examiner’s note: Claim 1 uses the transitional phrase “having” which was interpreted in light of the specification to be inclusive or open-ended. MPEP 2111.03
Claims 2-8; Line 1: The sensor 
Claims 7-8: claim numbering is required
Claims 10-15; Line 1: The system 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the computation unit" in Line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 9, upon which claim 13 depends, recites the limitation “a computation component”. Therefore, the scope of Claim 13 is unclear.

Claim 15 recites the limitation "the computation unit" in Line 7. There is insufficient antecedent basis for this limitation in the claim. Claim 9, upon which claim 15 depends, recites the limitation “a computation component”. Therefore, the scope of Claim 15 is unclear.

The Office recommends to replace Claim 9 with the following:
A system for handheld measurement of distances to a surface region of an object, the system having 
the handheld rangefinder instrument and the sensor module according to Claim 1, wherein 
the handheld rangefinder instrument comprising a first laser rangefinder and a computation unit for processing the sensor data.
This revision of Claim 9 will remove Claims 13 and 15 rejection. Furthermore, Claim 9 as pending recites “a first electronic interface” and “a second electronic interface”. Claim 1, upon which Claim 9 depends, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 13 are rejected as being obvious over York (US20110021293) in view of USB Specification (1996).

Regarding Claim 1, York teaches 
a sensor module (Fig. 13; “keys or dongles 1320 detachably coupled thereto.” [0103])

having an electronic interface for connection to an applicable interface of the rangefinder instrument (Fig. 13: external device interface 450; rangefinder 54; dongle 1320); and
at least one electronic sensor component for generating the sensor data, the sensor module is configured for transmitting the sensor data to the rangefinder instrument when the electronic interface is connected to the applicable interface for the rangefinder instrument (Fig. 13: external device interface 450, handheld rangefinder 1310, dongle 1320; “…the dongle 1320D (not the handheld rangefinder 1310) includes one or more sensors to measure, for example, wind speed, gradient, or temperature,…” [0111]).

However, York’ handheld rangefinder 1310/dongle 1320 embodiment does not explicitly disclose: 
the electronic interface, configured for transmitting electric power from the rangefinder instrument to the sensor module when it is connected to the applicable interface of the rangefinder instrument; 
the sensor module is configured to operate the at least one sensor component by means of the electric power transmitted by the rangefinder instrument.

On the other hand, York’ handheld rangefinder 800/dongle 810 embodiment discloses the electronic interface, configured for transmitting electric power from the rangefinder instrument to the sensor module when it is connected to the applicable interface of the rangefinder instrument, and the sensor module is configured to operate the at least one sensor component by means of the electric power transmitted by the rangefinder instrument (Fig. 8A; “…the dongle 810, which is connected to the device 800 via a connector 820, such as a USB connector associated with the external device interface 450. The device 800 is a portable handheld rangefinder” [0066]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been familiar with ubiquitous USB connector (USB Specification (1996): Table 6-6). Given USB connector success on the market, the person of ordinary skill in the art would have been highly motivated to modify every York’s rangefinder embodiment with a USB connectivity: a standard connector for all dongles of a handheld rangefinder device predictably drives down fabrication cost and increases the device marketing appeal. Thus, the person of ordinary skill in the art would have been motivated to use the USB connector, configured for transmitting electric power from the rangefinder instrument to the sensor module, to connect the handheld rangefinder 1310 and the dongle 1330. 

Regarding Claim 2, York in view of in view of USB Specification (1996) teaches the sensor module of Claim 1, but stops short explicitly disclosing that the sensor module has no power supply of its own.

However, York already pointed (in regard to the rangefinder 800 and the dongle 810) at the fact that the handheld rangefinder could supply battery power to the sensor module (Fig. 8A; “…the dongle 810, which is connected to the device 800 via a connector 820, such as a USB connector associated with the external device interface 450. The device 800 is a portable handheld rangefinder” [0066]). A person of ordinary skill in the art before the effective filing date of the claimed invention, considering power supply options for a sensor module, plugged into a handheld rangefinder, would have been choosing from a finite number of available solutions. Given the market pressure for sensor modules with a smallest possible form factor, a sensor module with no power supply of its own would have been at the top of the list.


the at least one electronic sensor component comprises at least one angle sensor (…The conditions may be measured by one or more sensors, such as one or more of an inclinometer…the dongle 1320D (not the handheld rangefinder 1310) includes one or more sensors…” [0111]).

Regarding Claim 4, York in view of in view of USB Specification (1996) teaches the sensor module as in Claim 3, and, furthermore, that the sensor module is configured as an angle measuring module for measuring at least two angles between the rangefinder instrument and a base; and the at least one electronic sensor component comprises at least two angle sensors (York, “dongle 1320D… providing information to help a golfer…the information may include…an angle of inclination…The conditions may be measured by one or more sensors, such as one or more of an inclinometer…the dongle 1320D (not the handheld rangefinder 1310) includes one or more sensors…” [0111]).

Regarding Claim 8, York in view of USB Specification (1996) teaches the sensor module of Claim 1, and, further, that the at least one electronic sensor component comprising a moisture sensor and/or a temperature sensor (York, “the dongle 1320D (not the handheld rangefinder 1310) includes one or more sensors to measure, for example, wind speed, gradient, or temperature” [0111]; “Other sensors may optionally be a part of the device 50 or connectable to the device 50. Such other sensors include an inclinometer (i.e., tilt sensor), temperature sensor, a humidity sensor,” [0051]). 



Further, York teaches in regard to the handheld rangefinder 1310/dongle 1320 embodiment:
the sensor module configured to provide the rangefinder instrument with the sensor data via the data connection (Fig. 13: external device interface 450; handheld rangefinder 1310; dongle(s) 1320; “the dongle 1320D (not the handheld rangefinder 1310) includes one or more sensors to measure, for example, wind speed, gradient, or temperature” [0111]), and 
the rangefinder instrument has a computation component for processing the sensor data (Fig. 13: processor 410).

York’s handheld rangefinder 1310/dongle 1320 embodiment failed to explicitly disclose:
the rangefinder instrument has a first electronic interface,
the sensor module has a second electronic interface,
the first and second interfaces are configured to be connected to one another and to provide a data connection between the rangefinder instrument and the sensor module,
the first and second interfaces are configured to transmit electric power from the rangefinder instrument to the sensor module, and
the sensor module is configured to operate the at least one sensor component using the transmitted power.

However, York teaches in regard to his handheld rangefinder 800/dongle 810 embodiment:

the sensor module has a second electronic interface (Figs. 8A and 8I; “a connector 813 (which is obscured from view in FIGS. 8A-8G but is schematically illustrated in FIGS. 8H, 8I, and 8J) that mates with the connector 820 to communicatively couple the dongle 810 to the device 800” [0066]);
the first and second interfaces are configured to be connected to one another and to provide a data connection between the rangefinder instrument and the sensor module (Fig. 8A; “…the dongle 810, which is connected to the device 800 via a connector 820, such as a USB connector associated with the external device interface 450” [0066]);
the first and second interfaces are configured to transmit electric power from the rangefinder instrument to the sensor module, and the sensor module is configured to operate the at least one sensor component using the transmitted power (Fig. 8A; “…the dongle 810, which is connected to the device 800 via a connector 820, such as a USB connector associated with the external device interface 450. The device 800 is a portable handheld rangefinder” [0066]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been familiar with ubiquitous USB connector (USB Specification (1996): Table 6-6). Given USB connector success on the market, the person of ordinary skill in the art would have been highly motivated to modify every York’s rangefinder embodiment with a USB connectivity: a standard connector for all dongles of a handheld rangefinder device predictably drives down fabrication cost and increases the device marketing appeal. Thus, the person of ordinary skill in the art would have been motivated to use the USB connector, configured to provide data and power supply connection between the rangefinder instrument and the sensor module, to connect the handheld rangefinder 1310 and the dongle 1330.



Regarding Claim 11, York in view of USB Specification (1996) teaches the system as in Claim 9, and, furthermore, that the first laser rangefinder is configured for emitting a first laser beam in a first emission direction to a first target (York, “A laser-based rangefinder typically emits laser pulses to the target and detects reflections of those pulses ” [0029])

Regarding Claim 13, York in view of USB Specification (1996) teaches the system of Claim 11, and, further, that the computation unit is configured to compute a distance to a target also based on the sensor data (York, Fig. 12: processor 410; “calculating the effective distance between two points (e.g., the distance after considering gradient, wind speed, wind direction, temperature, and other environmental factors)” [0111]).

Claims 5, 12, and 15 are rejected as being obvious over York (US20110021293) in view of USB Specification (1996) and Gogolla (US20030218736).

Regarding Claim 5, York in view of USB Specification (1996) teaches the sensor module of Claim 1, but fails to disclose that the at least one electronic sensor component comprises a laser rangefinder.

Gogolla teaches the at least one electronic sensor component comprising a laser rangefinder (Fig. 1; “a second laser distance measuring module 4 b, which sends out a visible measurement laser beam II” [0023]).

It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to modify York and USB Specification (1996)’s sensor module with the disclosure of Gogolla.

York’ device 1210 (Fig. 13) with one laser rangefinder 54 necessitates more than one angle sensor to calculate a distance between two remote points of interest. The person of ordinary skill in the art would have been motivated to get a second laser rangefinder: with two laser rangefinders involved, only a direct measurement of an angle between these two rangefinders (a single angle sensor) is required, which predictably speeds up measurement procedure and alleviates concerns about measurement accuracy.

Regarding Claim 12, York in view of USB Specification (1996) teaches the system of Claim 11, but stops short disclosing that the at least one electronic sensor component comprises a second laser rangefinder, which is configured for emitting a second laser beam in a second emission direction to a second target, the first and second emission directions are parallel or orthogonal.

Gogolla teaches the at least one electronic sensor component comprising a second laser rangefinder, which is configured for emitting a second laser beam in a second emission direction to a second target, the first and second emission directions are parallel or orthogonal (Figs. 1 and 2; “a second laser distance measuring module 4 b, which sends out a visible measurement laser beam II” [0023])

It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to modify York and USB Specification (1996)’s sensor module with Gogolla’s disclosure.



Regarding Claim 15, York in view of USB Specification (1996) teaches the system of Claim 9, and, further, that the sensor module is configured as an angle measuring module for measuring at least one angle between the rangefinder instrument and a base, wherein the at least one electronic sensor component comprises at least one angle sensor (York, “The conditions may be measured by one or more sensors, such as one or more of an inclinometer…the dongle 1320D (not the handheld rangefinder 1310) includes one or more sensors” [0111]).

But York in view of USB Specification (1996) fails to disclose that the computation unit is configured to take measured distances to a first and a second target and to take sensor data generated by the at least one angle sensor between the measurements as a basis for computing a distance between the first and second targets.

Gogolla teaches the computation unit (Fig. 1: computer unit 2) configured to take measured distances to a first and a second target and to take sensor data generated by the at least one angle sensor between the measurements as a basis for computing a distance between the first and second targets (Fig. 3; “The measured pivot angle α=α1+α2 are each associated, in half, to the two rotational angles α1 and α2 of the laser distance measuring modules 4 a, 4 b. …The paths d, and d2 can be calculated, using the device 

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify York and USB Specification (1996)’s system with Gogolla’s disclosure to implement Gogolla’s distance measurement technique: with two laser rangefinders involved, only a direct measurement of an angle between these two rangefinders is required, which predictably speeds up measurement procedure and alleviates concerns about measurement accuracy.

Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over York in view of USB Specification (1996) and Bögel (EP1718989; Google’s translation is used). 

Regarding Claim 6, York in view of USB Specification (1996) teaches the sensor module of Claim 1, but stops short disclosing that the sensor module has an extendable tape measure, and the at least one electronic sensor component is configured to sense an extended length of the tape measure, the at least one electronic sensor component comprises an absolute value transmitter.

Bögel discloses the sensor module having an extendable tape measure, and the at least one electronic sensor component is configured to sense an extended length of the tape measure, the at least one electronic sensor component comprises an absolute value transmitter (Fig. 1; [0031-0032]). 

The Instant Application stated: “As depicted in EP 1718989 EP, for example, it is then possible for a distance between a measurement point targeted by the laser beam 30 and a stop point defined by the end of the tape measure 50 to be ascertained and displayed to the user on the display unit 17.” [0049]

Indeed, complimenting laser beam measurement with tape measurement would be appealing to a number of potential buyer like construction workers, for example. A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify York and USB Specification (1996)’s sensor module with Bögel’s disclosure as such modification predictably improves reliability of distance measurement and boosts marketing appeal of the sensor module.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over York in view of USB Specification (1996) and Wright (GB 2409070).

Regarding Claim 7, York and USB Specification (1996) teaches the sensor module of Claim 1, but stop short disclosing that the at least one electronic sensor component comprises a color sensor and/or a thermographic camera. 

Wright discloses the at least one electronic sensor component comprising a digital camera (Fig. 2; “the cradle 28 comprises a distance measuring means 38 …an image capture means 40 (such as a digital camera)” [5;7-9]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify York and USB Specification (1996) disclosure with Wright’s disclosure as such modification predictably expands functionality of the sensor module and increases its marketing appeal to potential buyer such as real estate agents or surveyors. For the same reason, a digital camera, selected by the person of ordinary skill in the art, would have been a color digital camera.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over York in view of USB Specification (1996) and Edwards (US 20190041516).

Regarding Claim 14, York and USB Specification (1996) teaches the system of Claim 9, but stop short disclosing the rangefinder instrument with a display unit for outputting measured distances, where the display unit is configured as a touchscreen and further configured for outputting the sensor data.

Edwards discloses a rangefinder instrument with a display unit for outputting measured distances, the display unit configured as a touchscreen and further configured for outputting the sensor data (Figs. 1 and 2: digital display 22, range-finding system 24 and image sensor 20; “The display may incorporate touchscreen functionality to enable a golfer to interact with the device by touching display areas to select operational modes, obtain a magnified image of the view, and choose other type of options that the device might have built-in.” [0076]). 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify York and USB Specification (1996)’s system with Edwards’ disclosure as incorporation of a display predictably improves the system’s user interface. Furthermore, display touchscreen functionality predictably increases the system marketing appeal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140240689 by Arbouzov,
US 20130271744 by Miller,
US 20110288818 by Thierman,

EP2698600 by Grabher,
GB2483721 by Gamski disclose a distance measuring device with a plug in sensor module.

US 20140090264 by Li
US 20050111301 by Rickman discloses a combination of a distance measuring device and a measuring tape.

US 20130260824 by Chen,
US 20160341546 by An disclose a handheld device with two distance measuring sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV LEVENETS whose telephone number is (571)272-8338.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VLADISLAV LEVENETS/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645